Citation Nr: 9904842	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Survivors' and Dependents' Educational 
Assistance under Title 38, Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel  


INTRODUCTION

The veteran had service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Nashville, 
Tennessee, which denied entitlement to service connection for 
the cause of the veteran's death, and which also denied 
entitlement to Chapter 35 benefits.


REMAND

The death certificate reflects that the veteran died, at age 
46 on May 4, 1997.  William E. Foree, Jr, M.D., Medical 
Examiner, reported the immediate cause of death was 
hemorrhage, due to ruptured esophageal varicosities, due to 
cirrhosis of the liver, due to exposure to Agent Orange in 
Vietnam.  Another significant condition noted was hepatitis 
C.  There was no autopsy performed.  

Dr. Foree's opinion must be weighed against a body of 
evidence complied in accordance with the Agent Orange Act of 
1991, Pub.L. 102-4, 105 Stat. 11.  Pursuant to that law, the 
Secretary of Veterans Affairs entered into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning exposure to 
herbicides and each disease suspect to be associated with 
such exposure.  The results were reviewed and it was found 
that there was no correlation between serum dioxin levels and 
abnormalities in liver function tests.  61 Fed. Reg. 41447 
(August 8, 1996).  

Under these circumstances, it is appropriate to give Dr. 
Foree an opportunity to explain the basis of his opinion.  

The case is REMANDED to the RO for the following:  

1.  After obtaining the appropriate 
release from the appellant, the RO should 
obtain a complete copy of the veteran's 
records from Dr. Foree.  

2.  Dr. Foree should be asked to explain 
why he feels that exposure to Agent 
Orange in Vietnam, caused the liver 
disorder which brought about the 
veteran's death.  If the doctor does not 
respond, the appellant showed be asked to 
assist in obtaining this information.  


Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
TOWNSEND


- 4 -
